Citation Nr: 1504841	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  05-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastrointestinal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for allergic rhinitis and sinusitis, and granted service connection for GERD, with a noncompensable (0 percent) rating, effective September 1, 2003 (the day following the Veteran's separation from active duty).  The issue of entitlement to service connection for a respiratory disorder (other than sinusitis), claimed as allergic rhinitis, was subsequently granted by the Board in March 2013. 

In an October 2006 rating decision, the RO increased the Veteran's disability rating for GERD from 0 to 10 percent, effective September 1, 2003.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

In November 2013, the Board again remanded the claim for additional evidentiary development, including affording the Veteran a new VA examination to determine the severity of his GERD.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim of entitlement to service connection for a respiratory disorder (other than sinusitis and allergic rhinitis), claimed as bronchospasm and asthma, was granted in a February 2014 rating decision.  As the Veteran has not appealed the rating or effective date assigned to this disability, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, the Veteran's GERD has been manifested by subjective complaints of epigastric distress associated with pyrosis, bloating, constipation, and awakening at night due to regurgitation, with symptoms approximately four (4) or more times per year, but without objective evidence of dysphagia,  substernal or arm or shoulder pain, significant anemia, malnutrition or other symptoms productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated May 2003, which advised the Veteran of the evidence necessary to substantiate his original service connection claim.  However, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, a January 2008 letter satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as post-service treatment reports from Madigan Army Medical Center.  The claims folder also contains VA examination reports dated May 2003, November 2004, February 2006, January 2008, and December 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the examination reports shows that the VA examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided sound reasons and bases for their findings.  In addition, the examination reports provided the diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.



Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

The Veteran's GERD is currently evaluated as 10 percent disabling under DC 7346, hiatal hernia.  Under this diagnostic code, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrant a 30 percent rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent rating.  

During his May 2003 pre-separation VA examination, the Veteran reported that his GERD did not affect general body health, including weight, and that he did not experience dysphagia (difficulty swallowing).  Rather, he reported that the disorder resulted in gastric discomfort and frequent use of the restroom.  He said that the disorder had not resulted in any lost time from work.  

During the November 2004 VA examination, the Veteran reported that he was using Prevacid and Tums, but sometime was awakened at night due to acid reflux.  He also said he had changed his diet regimen by trying not to eat after 7:00PM.  He added that, although he elevated the head of his bed, he experienced severe heartburn secondary to the acid reflux.  

In February 2006, the Veteran was afforded a third VA examination, in which he reported experiencing epigastric pain, bloating and constipation.  He denied changes in body weight or dysphagia.  He said that the disorder did not result in any functional impact or result in any lost time from work.  The examiner concluded that the subjective symptom was heartburn, but did not note any objective symptoms.  He specifically added that the condition did not cause significant anemia or malnutrition.  

During the January 2008 VA examination, the Veteran reported experiencing sluggishness, listlessness, weight gain and loss, dysphagia, heartburn, epigastric pain, scapular pain, arm pain, and reflux/regurgitation of stomach contents.  He denied hematemesis, black-tarry stools, nausea and vomiting.  He reported that the symptoms occurred intermittently, as often as twice a week, up to two hours at a time.  He said that he had experienced 104 attacks in the previous year.  He added that the condition decreased his ability to travel, as well as limiting his office and meeting schedules.  Upon examination, the Veteran was found to be well-developed and well-nourished.  A complete blood count revealed normal findings.  The examiner concluded that there was no change in the Veteran's diagnosis, as there were no objective symptoms, including no anemia or findings of malnutrition.

During the Veteran's most recent VA examination in December 2013, he reported that his reflux condition remained unchanged.  He said that he avoided spicy food, and continued to experience abdominal bloating, heartburn, and intermittent reflux and regurgitation.  He noted that he still had to sleep with the head of his bed elevated, and continued to use medication.  He denied hematemesis or melena.  He said his symptoms occurred four (4) or more times per year with each episode lasting less than one day.  Imaging studies revealed chronic duodenitis (inflammation in the duodenum).  The examiner opined that the Veteran's GERD did not affect his ability to work.  

Treatment records from the Madigan Army Medical Center beginning in December 2003 show that the Veteran reported worsening GERD with poor control of symptoms.  Although the clinician did not note the Veteran's specific symptoms at that time, he did indicate that the Veteran specifically denied hematemesis, bright red bleeding per rectum and tarry stool.  In January 2004, however, the Veteran reported improvement in symptoms after started a new medication.  Subsequent treatment records, dated July 2010 through March 2011, show that the Veteran's GERD was still a noted condition, but there were no reports of inpatient or outpatient treatment.
Based on a review of the evidence of record, the Board concludes that the criteria for a disability rating in excess of 10 percent for GERD under DC 7346 were not met at any time during the period on appeal.  In this regard, the Board notes that, while the Veteran has claimed to experience epigastric distress with heartburn, bloating, constipation and awakening at night due to regurgitation, with symptoms at least four times per year, at no time during the period on appeal has he been found to objectively manifest recurrent dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, such that a 30 percent rating would be warranted.  Moreover, there is no evidence during the period on appeal that he has experienced material weight loss and hematemesis or melena with moderate anemia.  Accordingly, a higher, 60 percent disability rating is not warranted.

The Board has also considered whether a higher disability rating is warranted for the Veteran's disorder under another diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, as there is no medical evidence that he has ever been diagnosed with any of the other digestive system diseases under 38 C.F.R. § 4.114 during the course of this appeal, a higher disability rating is not 
warranted under any other diagnostic code listed under the "Diseases of the Digestive System."

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is no evidence that the Veteran has undergone frequent  hospitalizations or surgical procedures for his disability.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered the Veteran's assertions that his GERD symptoms are greater than the current 10 percent rating contemplates.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.
 
In summary, the Board concludes that the preponderance of the evidence of record is against Veteran's claim for an increased rating for GERD.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


